DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Status of Claims
Claim 5 is amended and claims 11-12 are new due to Applicant's amendment dated 01/04/2022.  Claims 5, 8, and 10-12 are pending.
Response to Amendment
The rejection of claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”)—in view of He et al. US 2015/0045560 A1 (“He”) is overcome due to the Applicant’s amendment dated 01/04/2022. The rejection is withdrawn. However, new grounds of rejection have been made.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 (“Lian”)—machine translation from WIPO (“Lian-MT”)—in view of He et al. US 2015/0045560 A1 (“He”), Lee et al. US 2010/0032658 A1 (“Lee ‘658”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”) and Lee et al. US 2006/0103298 A1 (“Lee”) is overcome due to the Applicant’s amendment dated 01/04/2022.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 13-16 of the reply dated 01/04/2022 with respect to the rejections of claims 5 and 8 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that Lian indicates that the mechanism by which structural formulas 1 to 6 inject or transport holes is that the lone electron pair contained on the nitrogen in structural formulas 1 to 6 gives an electron and forms a hole because the energy of the lone pair electrons is the highest in the whole molecule and easiest to give. Applicant additionally argues that Lian discloses that sulfur has a lone pair of electrons in the third orbital layer in contrast to nitrogen where the lone pair is in the second orbital layer and as such, the lone pair electrons in sulfur are farther from the nucleus and more easily given up which results in improved electron injection and hole transport. 
Applicant argues that oxygen is similar to nitrogen with respect to their electronegativities and their bonding electrons being in the second orbital shell. Applicant specifically points out that electronegativity is a measure of how strongly the bonding electrons are bond to the nucleus and that Lian indicates sulfur is more beneficial than nitrogen because of weaker nuclear bound bonding electrons. Applicant argues that because oxygen has even stronger nuclear bound bonding pair electrons than nitrogen, one of ordinary skill in the art would not make the substitution of oxygen for sulfur.
Examiner's response – Lian makes a comparison between compounds comprising nitrogen and sulfur atoms, reciting that sulfur gives up its lone electron pair easier than nitrogen (middle of pg. 2). However, Lian does not teach the sulfur atom has any advantage over the oxygen atom. Without further evidence showing that sulfur gives up its electrons more easily than oxygen, one cannot conclude that a compound comprising sulfur would show improved electron injection and hole transport over a compound comprising oxygen.
As discussed below, Mitsui, Chikahiko, et al. "Single-crystal organic field-effect transistors of naphthodifurans." Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”) teaches three types of napthodifurans (NDFs) designed as active organic materials in organic field-effect transistors, wherein the NDF compounds have very high thermal and electrochemical stability (abstract). Together with some previous studies, Mitsui teaches that the fused furan compounds show a performance that is equal to or better than that of the corresponding thiophene compounds (abstract). 

Mitsui specifically teaches the napthodifuran derivative NDF3 
    PNG
    media_image1.png
    50
    124
    media_image1.png
    Greyscale
(pg. 776, Figure 1), which is identical to the core of formula (I) of Lian-MT except wherein the sulfur atoms are replaced by oxygen atoms.
Based on the teachings of Mitsui, there is nothing to suggest that replacing sulfur with oxygen in a compound of Lian-MT would result in a compound having poorer performance in a light-emitting device. Instead, by replacing sulfur with oxygen, one of ordinary skill in the art would have expected at least the same performance, if not better, based on the teachings of Mitsui (see Mitsui, abstract).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute oxygen atoms for sulfur atoms on the compounds of Lian-MT, based on the teaching of Mitsui.  The motivation for doing so would have been to obtain a compound having very high thermal and electrochemical stability, wherein the modified compound has a performance that is equal to or better than its corresponding thiophene compound (compound 4 of Lian-MT), as taught by Mitsui.

Applicant’s arguments on pages 16-20 of the reply dated 01/04/2022 with respect to the rejection of claim 10 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites wherein the compound having Formula V-C is selected from Compound 2-36, Compound 2-37, and Compound 2-46. Formula V-C has the structure 
    PNG
    media_image2.png
    166
    493
    media_image2.png
    Greyscale
and compound 2-46 has the structure
    PNG
    media_image3.png
    113
    401
    media_image3.png
    Greyscale
. Based on the positioning of the O atoms in compound 2-46, it is unclear how the compound reads on Formula V-C. It appears that compound 2-46 instead reads on Formula V-A.
For purposes of examination, compound 2-46 will be interpreted as not present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”)—in view of Mitsui, Chikahiko, et al. "Single-crystal organic field-effect transistors of naphthodifurans." Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”) and Suzuri et al. US 2003/0076032 A1 (“Suzuri”).
Regarding claims 5 and 8, Lian-MT teaches an organic material used in an organic electroluminescence device (pg. 1, Technical Field, Lian-MT), wherein the organic material may have the structure of formula (I) 
    PNG
    media_image4.png
    131
    293
    media_image4.png
    Greyscale
(pg. 2, Summary of the invention, Lian-MT). Lian-MT teaches an example of formula (I) includes compound 4
    PNG
    media_image5.png
    105
    66
    media_image5.png
    Greyscale
 (pg. 4).

Lian-MT fails to teach a compound as described above wherein the S atoms are replaced by O atoms.
Mitsui teaches three types of napthodifurans (NDFs) designed as active organic materials in organic field-effect transistors, wherein the NDF compounds have very high thermal and electrochemical stability (abstract). Together with some previous studies, Mitsui teaches that the fused furan compounds show a performance that is equal to or better than that of the corresponding thiophene compounds (abstract). Mitsui teaches these compounds have use in organic light-emitting diode (OLED) devices (pg. 776, left column).

Mitsui specifically teaches the napthodifuran derivative NDF3 
    PNG
    media_image1.png
    50
    124
    media_image1.png
    Greyscale
(pg. 776, Figure 1), which is identical to the core of formula (I) of Lian-MT except wherein the sulfur atoms are replaced by oxygen atoms.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute oxygen atoms for sulfur atoms on compound 4 of Lian-MT, based on the teaching of Mitsui.  The motivation for doing so would have been to obtain a compound having very high thermal and electrochemical stability, wherein the modified compound has a performance that is equal to or better than its corresponding thiophene compound (compound 4 of Lian-MT), as taught by Mitsui.
The modified compound 4 of Lian-MT in view of Mitsui fails to specifically teach a compound wherein the phenyl groups 
    PNG
    media_image5.png
    105
    66
    media_image5.png
    Greyscale
are substituted with alkyl substituents. However, Lian-MT does teach compounds represented by formula (I) may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, first paragraph).
In the analogous art of organic EL elements (abstract), Suzuri teaches a host compound and a hole transporting compound are preferably compounds with high Tg (glass transition temperature), which have a hole and electron transporting ability, and prevent the emission wavelength sifting to longer wavelength (¶ [0090], [0101]). Suzuri teaches this compound can be obtained by arranging the π electron planes of the chemical structure in different planes according to the effect of steric hindrance (¶ [0091], [0102]). This can be achieved by providing substituents such as a methyl group, a t-butyl group, an isopropyl group, or naphthyl group in the organic compound (¶ [0091], [0102]). These substituents provide a steric hindrance without lowering the Tg (¶ [0091], [0102]). 
Suzuri teaches a specific example of a sterically hindered hole transporting compound on pg. 12:
    PNG
    media_image6.png
    216
    440
    media_image6.png
    Greyscale
(compound 3-17).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include substituents causing steric hindrance on the modified compound 4 of Lian-MT in view of Mitsui, based on the teaching of Suzuri.  The motivation for doing so would have been to provide a host compound or hole transporting compound having high Tg, having hole and electron transporting ability, while preventing the emission wavelength from shifting to longer wavelength without lowering the Tg, as taught by Suzuri.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include four methyl groups on each phenyl substituent of the modified compound 4, like the groups shown in compound 3-17 of Suzuri, because it would have been choosing specific substituents in specific locations of a triarylamine compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui and Suzuri and possessing the benefits taught by Lian-MT, Mitsui, and Suzuri.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents providing steric hindrance having the benefits taught by Suzuri in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound 4 of Lian-MT in view of Mitsui and Suzuri has the following structure:

    PNG
    media_image7.png
    255
    833
    media_image7.png
    Greyscale

Per claims 5 and 8, the modified compound of Lian-MT in view of Mitsui and Suzuri reads on the claimed Formula V-C wherein:
Q is O;
R1, R2, R3, R4, R5, R2a, and R2b are not required to be present;
Ar1 to Ar6 are each C6 aromatic ring groups, wherein Ar2, Ar3, Ar5, and Ar6 have alkyl substituents;
a and b are each an integer of 1;
c1 and c2 are each 0, c3 and c4 are not required to be present;
d is 0; and 
e1, e2, and e3 are not required to be present;
Regarding claims 12, Lian-MT in view of Mitsui and Suzuri teach the modified compound of claim 5 having the structure of 
    PNG
    media_image7.png
    255
    833
    media_image7.png
    Greyscale
. 
The modified compound above fails to teach wherein the methyl substituents are provided in the ortho position (with respect to the N atom). However, Suzuri specifically teaches introducing substituents providing steric hindrance in the ortho position (to a nitrogen atom) of aryl groups in triarylamine (¶ [0091], [0101]).
Therefore, given the teachings of Suzuri, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the methyl substituents on the ortho position of the phenyl rings rather than the meta position, because Suzuri teaches the variable may suitably be selected as the substituent position.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya and possess the benefits taught by Lian-MT, Mitsui, and Suzuri.  See MPEP 2143.I.(B).
The modified compound has the following structure 
    PNG
    media_image8.png
    201
    682
    media_image8.png
    Greyscale
.
The above compound reads on the claimed compound 2-39.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. CN 103664995 A (“Lian”) –see machine translation from WIPO (“Lian-MT”)—in view of Mitsui, Chikahiko, et al. "Single-crystal organic field-effect transistors of naphthodifurans." Bulletin of the Chemical Society of Japan 88.6 (2015): 776-783 (“Mitsui”) and Suzuri et al. US 2003/0076032 A1 (“Suzuri”) as applied to claims 5 and 8 above, and further in view of Nakaya et al. US 5,792,557 (“Nakaya”) and Lee et al. US 2006/0103298 A1 (“Lee”).
Regarding claims 10-11, Lian-MT in view of Mitsui and Suzuri teach the modified compound of claim 5 having the structure of 
    PNG
    media_image7.png
    255
    833
    media_image7.png
    Greyscale
. 
The compound above fails to include t-butyl substituents instead of methyl substituents. However, Suzuri teaches both methyl groups and t-butyl groups are examples of substituents that provide steric hindrance to organic compounds (¶ [0091], [0102]). Additionally, Suzuri teaches compound 3-7, shown below, which comprises t-butyl substituents on two phenyl groups (pg. 11).

    PNG
    media_image9.png
    198
    438
    media_image9.png
    Greyscale

 
Therefore, given the teachings of Suzuri, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute two methyl groups with t-butyl groups, to arrive at a compound comprising two t-butyl groups as shown in compound 3-7, because Suzuri teaches the variable may suitably be selected as a substituent that provides steric hindrance to an arylamine.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that 
The modified compound of Lian-MT in view of Mitsui and Suzuri fails to teach a compound comprising phenyl substituents. However, Suzuri does teach substituents that steric hindrance are not limited to the specific groups listed (methyl, t-butyl, isopropyl, or naphthyl) (¶ [0091], [0102]). 
Nakaya teaches arylamine derivatives represented by formula (1) for use in organic EL elements, and specifically a hole injecting and transporting layer (abstract). Formula (1) has the structure 
    PNG
    media_image10.png
    147
    306
    media_image10.png
    Greyscale
, wherein at least one of R1 to R4 is an aryl group (abstract).
Nakaya teaches the arylamine comprises a bulky substituent, which provides steric hindrance and is introduced on the arylamine derivative to optimize intermolecular overlap, wherein the bulky substituent may be a phenyl group (col. 10, lines 65-67 to col. 11, lines 1-4). Additionally, Nakaya teaches the compounds of formula (1) which comprise a bulky substituent have a high glass transition temperature (Tg) (col. 10, lines 55-67). Accordingly, a bulky substituent (of which phenyl is an example) does not lower the transition temperature of the compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include phenyl groups on the modified compound of Lian-MT in view of Mitsui and Suzuri, based on the teaching of Nakaya.  The motivation for doing so would have been to optimize intermolecular overlap, as taught by Nakaya.
Additionally, given the teachings of Suzuri and Nakaya, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
The modified compound of Lian-MT in view of Mitsui, Suzuri, and Nakaya fails to teach wherein the phenyl groups are located in the para position (with respect to the N atom) rather than the meta position. However, Nakaya teaches formula (5) in which the phenyl substituents are located at the para position (col. 6, line 45) and formula (9) in which the phenyl substituents are located at the meta position (col. 8, line 1).
Therefore, given the general formula and teachings of Nakaya, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituents on the para position rather than the meta position, because Nakaya teaches the variable may suitably be selected as the substitution position for the bulky substituuent.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the organic material in the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya and possess the benefits taught by Lian-MT, Mitsui, Suzuri, and Nakaya.  See MPEP 2143.I.(B).
The modified compound of Lian-MT in view of Mitsui, Suzuri, and Nakaya has the following structure: 
    PNG
    media_image11.png
    390
    802
    media_image11.png
    Greyscale

The above compound is identical to the instant compound 2-36 (instant specification pg. 56).
Lian-MT in view of Mitsui, Suzuri, and Nakaya appears silent with respect to the property of the compound having blue emission color.
The instant specification recites that compound 2-36 has a photoluminescence peak emission of 455 nm, which is a blue emission color (Table 1 and instant specification pg. 132). Since Lian-MT in view of Mitsui, Suzuri, and Nakaya teaches compound 2-36, the same structure as disclosed by the Applicant, the property of blue emission color is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Lian-MT teaches an example of the organic electroluminescence device includes an anode, an organic light emitting layer, and a cathode (pg. 23, Lian-MT). Lian-MT teaches the compound as described above may be used as hole injection materials, hole transport materials, or fluorescent host materials in organic electroluminescent devices (pg. 8, Lian-MT) but fails to specifically teach the compound as described above being a dopant.
Lee teaches an organic electroluminescent display (OELD) device comprising a first electrode, at least one light emitting layer, and a second electrode, wherein the light emitting layer is comprised of at least one phosphorescent dopant and at least two host materials (abstract). Lee teaches the OELD device having a light emitting layer comprising at least two host materials prevents device characteristics from being degraded due to crystallization which may occur during a device operation (¶ [0013]). Lee teaches the first host material is a small molecular material which is typically used to transfer energy to the phosphorescent dopant, and typically has hole transporting characteristics (¶ [0029] and [0031]). Lee teaches the disadvantage to the first host material is that it may be easily crystallized by heat and thus may lower device characteristics (¶ [0030]). Lee teaches the second host material can suppress crystallization of the first host material, contains an amorphous material, and has electron transporting characteristics, which improves device efficiency (¶ [0030]). Lee further teaches the crystallization of the first host material can be prevented by the second host material (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second host material comprising electron transporting characteristics to the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, and Nakaya, based on the teaching of Lee.  The motivation for doing so would have been to suppress crystallization and improve device efficiency, as taught by Lee.
Lee teaches the second host material may have a weight ratio of 0.1 to 10 with respect to the first host material having weight ratio of 1 (¶ [0033]). Lee teaches a specific example of an OELD in 
The organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee comprises a light emitting layer, wherein the light emitting layer comprises a first host material and a second host material, and there is a greater amount of the second host material than the first host material. The first host material of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee comprises the modified compound described above. As a dopant is known in the pertinent art to be a minority component in a light emitting layer, the organic electroluminescence device of Lian-MT in view of Mitsui, Suzuri, Nakaya, and Lee reads on claim 10, wherein the modified compound described above is a dopant.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786